Title: From Thomas Jefferson to James Thomson Callender, 6 September 1799
From: Jefferson, Thomas
To: Callender, James Thomson



Sir
Monticello Sep. 6. 99

By a want of arrangement in a neighboring post office during the [absence] of the postmaster, my letters & papers for two posts back were detained. [I] suppose it was owing to this that your letter tho’ dated Aug. 10 did not get to my hand till the last day of the month, since which this is the first day I can through the post office acknolege the receipt of it. mr Jefferson happens to be here and directs his agent  to call on you with this & pay you 50. Dollars on account of the book you are about to publish. when it shall be out be so good as to send me 2. or 3. copies & the rest only when I shall ask for them.
The violence which was meditated against you lately has excited a very general indignation in this part of the country. our state from it’s first planting has been remarkeable for it’s order & submission to the laws. but three instances are recollected in it’s history of an organized opposition to the laws. the first was Bacon’s rebellion, the 2d. our revolution; the 3d. the Richmond association who, by their committee, have in the public papers avowed their purpose of taking out of the hands of the law the function of declaring who may or may not have free residence among us. but these gentlemen miscalculate the temper & force of this country extremely if they suppose there would have been a want of either to support the authority of the laws; and equally mistake their own interests in setting the example of clublaw. whether their self organization, election of a committee, and publication of their manifests be such overt acts as bring them within the pale of law, the law I presume is to decide. and there it is our duty to leave it.—the delivery of Robbins to the British excites much feeling & enquiry here. with every wish for your welfare I am with great regard Sir
Your most obedt. servt

Th: Jefferson

